Citation Nr: 9912035	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98 11 862	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


REMAND

The veteran served on active duty from November 1966 to 
November 1968 and from May 1969 to February 1972.  This case 
comes to the Board of Veterans Appeals (Board) from an April 
1998 RO decision which granted service connection and a 70 
percent rating for PTSD (the veteran appeals for a higher 
rating) and from an August 1998 RO decision which denied a 
TDIU rating.

In his substantive appeal on the PTSD rating issue, the 
veteran requested a local hearing before an RO hearing 
officer, and such hearing was held in November 1998.  In his 
substantive appeal on the TDIU rating issue, the veteran 
requested a Board hearing at the RO (i.e., Travel Board 
hearing).  A Travel Board hearing has not been held and must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1998).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









